

1st AMENDMENT AND RESTATEMENT TO THE LOAN AGREEMENT


This 1st amendment and restatement of the loan agreement (hereinafter simply
referred to as the “Amendment”) is entered on August 04, 2011, by and between


RHI MINERAÇÃO LTDA. (formerly denominated as Mineral – Parceiros em Mineração
Ltda.)., a limited-liability company headquartered at Avenida Presidente Wilson,
210, 4º floor, room 409, Zip Code 20030-021, in the city and State of Rio de
Janeiro, enrolled with National Roll of Legal Entity of Ministry of Finance
(hereinafter simply referred to as “CNPJ/MF”) under no. 12.506.224/0001-59,
herein duly represented by its attorney-in-fact MICHAEL CAMPBELL, American
citzen, married, businessman, bearer of American passport No. 460934290,
enrolled with the CPF/MF under No. 234.378.188-56, resident and domiciled at
11753 Willard Avenue, Tustin, California 92782, USA, hereinafter simply referred
to as “CREDITOR”; and


REGINALDO LUIZ DE ALMEIDA FERREIRA – ME, a sole proprietorship company located
at Bom Jardim farm, Rodovia BR-070. Km 20, in the city of Nossa Senhora do
Livramento, State of Mato Grosso, enrolled with CNPJ/MF under no.
08.838.089/0001-71; herein represented by REGINALDO LUIZ DE ALMEIDA FERREIRA,
hereinafter jointly referred to as “BORROWER”;
 
CREDITOR and BORROWER are each individually referred to as a “PARTY” and jointly
as the “PARTIES”.


WHEREAS


 
a)
On April 4, 2011, the PARTIES executed the Loan Agreement (“Loan Agreement” or
“Agreement”) by which the CREDITOR lent to the BORROWER the amount equivalent in
REAIS to US$8,631,176.00 (eight million six hundred thirty-one thousand one
hundred seventy-six US dollars);



 
b)
Shortly after the execution of this Agreement, it is anticipated that Meserole,
LLC, an investment fund with head offices at 152 West 57th Street, 54th Floor,
New York, NY, USA (“Meserole”), will extend a loan finance to Resource Holdings,
Inc., a company with head offices at 11753 Willard Avenue, California 92782, USA
(“RHI”) in the amount of USD 11,400,000.00 (eleven million and four hundred
thousand US dollars) (“Funds”) for the development of its business in Brazil
pursuant to a certain Note Purchase Agreement dated as of the date hereof
(“Finance Agreement”).


 
 

--------------------------------------------------------------------------------

 

 
c)
Upon closing of the Finance Agreement, pursuant to the INTERCOMPANY DEMAND NOTE,
RHI will send certain amounts of the Funds to the CREDITOR, of which it is a
controlling shareholder, to be invested in a project related to the mining
activity of the BORROWER.



 
d)
The Funds to be sent to the CREDITOR will be used to, among other things, loan
funds to the BORROWER, as agreed in the Agreement, and for the purchase of
equipment and machines for the development of its activities relating to the ore
extraction, which will be leased to the BORROWER through a lease agreement of
equipment dated as of the date hereof (“Lease Agreement”);



 
e)
The BORROWER has a permission issued by the Departamento Nacional de Produção
Mineral (“DNPM”) to explore ore at the Fazenda Bom Jardim, Rodovia BR-070. Km
20, in the city of Nossa Senhora do Livramento, State of Mato Grosso (“Farm”),
and is the owner of the mines located in the Farms and registered at DNPM under
no. 866.592/2007, for an area of 38.94 hectares, 866.597/2007, for an area of 50
hectares, 866.600/2007, for an area of 50 hectares, and 866.601/2007, for an
area of 50 hectares; and



 
f)
Based on the above, the PARTIES agree to amendment certain clauses of the
Agreement as well as restate certain existing clauses.



The PARTIES hereby agree to execute the Amendment to amend and restate the
Agreement which shall become effective with the following new wording:


 
1.
“Definitions



 
a)
BORROWER’S AUTHORIZED BANK ACCOUNT means the operating bank account that will be
used by the BORROWER to conduct its business related to the ORE PROPERTIES and
shall be opened and operating (a) within 5 (five) BUSINESS DAY counted from this
date; or (b) in the date that the first amount to be deposited in the mentioned
account is due, whichever occurs first;



 
b)
“BRAZILIAN GAAP” means the accounting principles generally accepted in Brazil,
based on the Law No. 6,404 of December 15, 1976, as amended, on the rules and
normative standards issued by the Brazilian Securities Commission, when
applicable, and in accordance with the rules and principles of the Brazilian
Institute of Independent Auditors


 
- 2 -

--------------------------------------------------------------------------------

 

 
c)
BUSINESS DAY means any day when the Banks in Rio de Janeiro (Brazil) are open
for the operations provided for herein.



 
d)
CIVIL CODE means Law No. 10,406 of January 15, 2002, as amended;



 
e)
CLEARING ACCOUNT means the bank account of the BORROWER and controlled by
Meserole, where the payments of the proceeds from the sale of gold mined on the
ORE PROPERTIES will be concentrated and shall be opened and operating (a) within
5 (five) BUSINESS DAY counted from this date; or (b) in the date that the first
amount to be deposited in the mentioned account is due, whichever occurs first.



 
f)
COSTS AND EXPENSES means all operating costs, expenses, taxes, fees and charges
associated with  ORE PROPERTIES;



 
g)
DATE OF THE BEGINNING OF INTEREST PAYMENTS means the first date of the
production of any ore in MINERAL PROPERTIES or 90 (ninety) days after the
DISBURSEMENT DATE, whichever first occurs.



 
h)
INTERCOMPANY DEMAND NOTE means that certain demand note issued by CREDITOR to
RHI dated as of the closing of the Finance Agreement evidencing the loan of
Funds from RHI to CREDITOR.

  
 
i)
INITIAL DISBURSEMENT DATE shall have the meaning attributed to it in Section
2.3.



 
j)
LOAN is the principal amount obtained from the installments sum as provided for
in Sections 2.1, 2.3 and 2.4 and effectively made available by CREDITOR to
BORROWER in this Agreement, in addition to interest, as set forth under
paragraph 3.



 
k)
MATURITY DATE shall have the meaning attributed to it in Section 5.1.



 
l)
ORE PROPERTIES means the ore mining areas owned by BORROWER located at Fazenda
Bom Jardim, Rodovia BR-070. Km 20, in the city of Nossa Senhora do Livramento,
State of Mato Grosso, registered at DNPM under no. 866.592/2007, 866.597/2007,
866.600/2007 and 866.601/2007.


 
- 3 -

--------------------------------------------------------------------------------

 

 
m)
PRODUCTION NET INCOME is the income from the ore production in ORE PROPERTIES
after the COSTS AND EXPENSES assessed and payable on the total of ore production
are calculated and deducted.



 
n)
REAIS means the currency circulating at any time in Brazil.



 
o)
SPECIFIED ACCOUNT means the controlled bank account of the CREDITOR which shall
be opened and operating (a) within 5 (five) BUSINESS DAY counted from this date;
or (b) in the date that the first amount to be deposited in the mentioned
account is due, whichever occurs first.



2.
Loan



2.1.
CREDITOR undertakes to comply with certain conditions, loan the equivalent in
REAIS to US$ 8,631,176.00 (eight million six hundred thirty-one thousand one
hundred seventy-six US dollars) to BORROWER.  The money shall be used expressly
as follows:



a)
The equivalent in REAIS to US$ 352,941.00 (three hundred fifty-two thousand nine
hundred forty-one US dollars) to the construction costs associated for the
construction of a new processing plant.



b)
Equivalent in REAIS to US$ 778,235.00 (seven hundred seventy-eight thousand two
hundred thirty-five US dollars) for working capital during the two-month period
BORROWER’s plant will be non-operational to build and install new equipment.



c)
The equivalent in REAIS to US$ 7,500,000.00 (seven million and five hundred
thousand US dollars) for BORROWER’s benefit.



2.2.
The LOAN shall be available to BORROWER as provided for in Sections 2.3 and 2.4
which efficacy shall depend on the effective transfer of Funds from (i) Meserole
to RHI; (ii) from RHI to CREDITOR; and (iii) from CREDITOR to BORROWER.


 
- 4 -

--------------------------------------------------------------------------------

 

2.3
For the purposes under this Agreement, CREDITOR shall make available to BORROWER
solely upon the conditions in Section 4 below being met, the first LOAN
installment equivalent in REAIS to US$ 4,131,176.00 (four million one hundred
thirty-one thousand one hundred seventy-six US dollars) (“INITIAL DISBURSEMENT”)
of which: (a) US$ 352,941.00 (three hundred fifty-two thousand nine hundred
forty-one US dollars) will be used as described in Section 2.1 a) above; (b) US$
778,235.00 (seven hundred seventy-eight thousand two hundred thirty-five US
dollars) will be used as described in Section 2.1 b) above; and (c)
US$3,000,000.0 (three million US dollars) will be used for the BORROWER’S
benefit,  in only one disbursement to be made within thirty (30) days from this
date (hereinafter simply referred to as "INITIAL DISBURSEMENT DATE").



2.3.1
Notwithstanding the foregoing, at least 30 (thirty) days before the first LOAN,
the BORROWER shall prepare and submit to Meserole, which will check and approve,
in substance and form acceptable to Meserole, a detailed budget related to the
LOAN that will be used for the purposes described in Sections 2.1 a) and b)
above (“DISBURSEMENT BUDGET”).



2.4
For so long as (a) the terms and conditions in this Agreement are being timely
fulfilled by BORROWER, at CREDITOR’s sole and exclusive discretion (as approved
by Meserole pursuant to the Finance Agreement); and (b) the representations and
warranties of the BORROWER remain true and correct on each disbursement date,
CREDITOR undertakes to make available the second installment of the LOAN in an
amount equivalent in REAIS to US$ 4,500,000.00 (four million five hundred
thousand US dollars) by means of two disbursements to be made as follows:  (i)
the first disbursement equivalent in REAIS to US$ 2,500,000.00 (two million five
hundred thousand US dollars) to be made within six (6) months from this date;
and (ii) the second disbursement equivalent in REAIS to US$ 2,000,000.00 (two
million US dollars) to be made within twelve (12) months from this date.



2.4.1.
In the event of any default hereunder on any provisions and conditions herein,
CREDITOR is released from the disbursements related to LOAN installments, as
referred to in Section 2.4 and no compensation, penalty or payment is payable to
BORROWER. Moreover, BORROWER is subject to the consequences set forth herein in
respect to the breach of the obligations.



2.4.2.
If CREDITOR without case fails to make any disbursement described in Section
2.4, it shall be subject to the payment of  a twenty percent (20%) fine on the
disbursement amount, notwithstanding the anticipated termination of the
Agreement, which being requested by BORROWER shall occur according to the
provisions in Section 9.2.


 
- 5 -

--------------------------------------------------------------------------------

 

3.
Financial Adjustments



3.1.
BORROWER shall pay a monthly twenty percent (20%) interest on the PRODUCTION NET
INCOME obtained from ORE PROPERTIES to CREDITOR regarding the LOAN from the DATE
OF THE BEGINNING OF INTEREST PAYMENTS up to the MATURITY DATE.



3.1.1
The amounts received by CREDITOR characterized as interest, as described in
Section 3.1, and the amount of lease payments arising from the Lease Agreement,
will be remitted to RHI in order to enable the repayment of Funds to Meserole
under the Finance Agreement (as described in Whereas C above) and will be
subject to a pledge to Meserole.  If (a) the amounts received by RHI through the
remittance are not enough to allow RHI to comply with its obligations under the
Finance Agreement; or (b) as a result of a disbursement under this Agreement,
RHI will not have financial conditions to comply with its obligations under the
Finance Agreement, then:



 
a)
Additional loans to BORRWER will be suspended until RHI is able to meet its loan
obligations under the Finance Agreement and payoff any amounts, including
default amounts and or additional interest or penalty payments owed by RHI to
Meserole.



 
b)
BORROWER will forfeit any profits payment it is owed from the mining operation
and direct all or a portion of to RHI, in the SPECIFIED ACCOUNT which is equal
to the amount that RHI is short on their obligations under the Finance
Agreement.



3.1.2.
Any amount that BORROWER makes available from its portion of profits and or an
amount derived from processing tailings, will be accrued with interest at a rate
of 10% annually and owed to BORROWER and paid back from RHI’s profits (arising
from the interest established in this Agreement and of the payments of the Lease
Agreement) only at the time that RHI is current with its debt obligations to
Meserole and has sufficient capital above its minimal operating expenses.



3.1.3.
For the purposes of Sections 3.1.1 and 3.1.2  above, the determination of the
capacity and financial condition of RHI to make present and future payments
under the Finance Agreement will be done by Meserole, in accordance with the
terms of the Finance Agreement, as it’s reasonable discretion, and will be
conclusive and binding among the PARTIES.


 
- 6 -

--------------------------------------------------------------------------------

 

3.2.
The interest shall be paid up to the fifth BUSINESS DAY of each month by
BORROWER, in REAIS or gold, irrespective of any collection from CREDITOR.



3.2.1.
In any interest payment in gold, the  amount to be delivered by BORROWER to
CREDITOR shall be determined based on the ore (gold) closing price on the day
prior to the payment of the standard index internationally accepted for the
definition of the daily price of the ore (gold).



3.2.2.
The interest payments in gold should be made on the delivery of the ore by
BORROWER to CREDITOR, to be made available by BORROWER to CREDITOR at BORROWER’s
place of business to be confirmed by BORROWER to CREDITOR.  The ore shall be
deemed delivered upon evidence of the receipt to be issued by CREDITOR to
BORROWER on the delivery date, which is an evidence of the settlement of the due
interests installment.



3.2.3.
CREDITOR is liable for arranging and bears the ore transportation expenses from
BORROWER’s place of business to be confirmed thereby to CREDITOR.



3.2.4.
The amount of any interest payments in REAIS shall be deposited in SPECIFIED
ACCOUNT.

 
 

4.
Precedent Conditions to Initial Disbursement



4.1.
The Initial Disbursement  shall only be made upon receipt of the following
documents or approvals by the CREDITOR, as the case may be:



 
a)
original and executed copies of this Agreement, the Finance Agreement and the
INTERCOMPANY DEMAND NOTE;



 
b)
documents evidencing the (i) good standing and incorporation of the BORROWER;
(ii) corporate document authorizing the execution of this Agreement; (iii)
powers of the person executing this Agreement.



 
c)
any other document that the CREDITOR may request at its sole discretion.



 
d)
any necessary documents to allow Meserole (including, but not limited to power
of attorney and electronic key for transfers), at its sole discretion, to have
the full and complete control of the CLEARING ACCOUNT  .


 
- 7 -

--------------------------------------------------------------------------------

 

 
e)
the approval of the DISBURSEMENT BUDGET by Meserole.



5.
Amortization and Term



5.1.
The total outstanding principal LOAN amount shall be paid to CREDITOR in only
one installment within  ten (10) years from the disbursement date of the first
LOAN installment by CREDITOR to BORROWER (hereinafter simply referred to as
“MATURITY DATE”).  If all conditions provided for herein are fulfilled, CREDITOR
on its own discretion should release BORROWER from paying the interests related
to the last year of the Agreement, therefore BORROWER with the incomes from ORE
PROPERTIES should be allowed to accrue the necessary amounts to pay the
principal LOAN amount, as provided for in Section 5.1.



5.2.
Upon CREDITOR exclusive discretion and express written approval, the MATURITY
DATE mentioned herein should be extended for additional one (1) year period.



5.3.
The payment of the principal by BORROWER shall be made in REAIS, within
forty-eight (48) hours from MATURITY DATE, without any offset and shall be
deposited in SPECIFIED ACCOUNT.



5.4.
All payments related to principal amounts, interest, as well as all taxes
incurred or that may be incurred shall be paid by BORROWER, in accordance with
the terms of this Agreement and of the applicable Brazilian tax laws.



6.
Guarantees



6.1.
In order to guarantee the payment of any obligation arising herein as debt
principal and interest, BORROWER establishes the following guarantees on
CREDITOR’s behalf and prior to the DISBURSEMENT DATE:



 
a)
Second priority security interest (subject to Meserole’s first priority security
interest) on the ore deposited in the waste tank of ORE PROPERTIES identified by
the following geographic coordinates 15º41’30,51” and 56º21’06,84”, located at
the sideways of the plant where the ore should be processed, with approximately
350 x 300 m extension, and 28 meter height.


 
- 8 -

--------------------------------------------------------------------------------

 

 
b)
Second priority security interest (subject to Meserole’s first priority security
interest) on 20 % (twenty percent) the PRODUCTION NET INCOME of gold extracted
from ORE PROPERTIES, from the DATE OF BEGINNING THE INTERESTS PAYMENT up to
MATURITY DATE.



6.2.
If the amounts received by RHI through the remittance of interest (as described
in Section 3.1.1 above) and the lease payments under the Lease Agreement are not
enough to allow RHI to comply with its obligations under the Finance Agreement,
the BORROWER further irrevocably and irreversibly undertakes, in accordance with
art. 818 et seq of CIVIL CODE to pay by way of BORROWER’s share of revenue from
ORE PROPERTIES (as provided in Section 11.3) any such amount due and owing by or
otherwise payable by RHI to Meserole, under the Finance Agreement, and expressly
waives the benefits of Articles 366, 827 and 835 to 838, of the CIVIL CODE.



6.3.
All guarantees established herein should follow the provisions under the law, in
particular the CIVIL CODE, to effect formalization, and the Parties undertake to
take all measures and sign any document required for formalization prior to the
DISBURSEMENT DATE. CREDITOR shall not make any disbursements if the guarantees
are not previously formalized.



6.4.
In the event of any default of BORROWER, BORROWER shall grant unconditionally
and irrevocably to CREDITOR irreversible and unconditional access to the assets
under the guarantee, and shall allow and contribute with CREDITOR to totally
satisfy the credit held thereby.



6.5.
Except the burdens established herein on CREDITOR’s behalf (and on Meserole’s
behalf), BORROWER represents that the assets mentioned under sixth clause are
under peaceful and undisturbed possession free and released from any burdens,
including tax.



6.6.
In the event that the guarantees created in favor of CREDITOR in terms of this
Agreement cease themselves, become insufficient, deteriorate or depreciate of
such manner as the guarantees become defalcated, or, in addition, in the event
that  the guarantee be subject to attachment, seizure or any other judicial or
administrative measure of similar effect, the BORROWER shall, within 5 (five)
BUSINESS DAY counted as from the date that occurs one of the events mentioned
above, reinforce them in satisfactory form to the CREDITOR, as of its sole
discretion, in the terms of CIVIL CODE (“Security Reinforcement”).  The document
which will govern the Security Reinforcement shall identify the assets over
which the pledge will be created .


 
- 9 -

--------------------------------------------------------------------------------

 

6.7.
Upon the total LOAN payments and all other obligations being made by BORROWER,
the guarantees set forth in Section 6.1 shall be automatically released and the
guarantees shall be terminated, and CREDITOR undertakes to take all required
measures to release BORROWER from said guarantees.



7.
BORROWER Obligations



7.1.
BORROWER undertakes to:



 
a)
Maintain the obligation in compliant status before environment and ore
regulation bodies (DNPM) during the validity of the Agreement, inform CREDITOR
of any non-compliance that might cause the qualified bodies to deem unfulfilled
any (i) Brazilian ore regulation or (ii) environmental protection rule that may
give rise to an indemnity obligation for any environmental damage.



 
b)
Except with CREDITOR’s prior and express consent (subject to CREDITOR’s
obligations under the Finance Agreement), the assets owned thereby shall not be
disposed, leased, sublet, or transferred under any title which are used to the
exploitation of the ORE PROPERTIES.



 
c)
Except on CREDITOR prior and express consent (subject to CREDITOR’s obligations
under the Finance Agreement), (i) third parties obligations should not be
guaranteed, (ii) no burdens or encumbrances of any kind shall be placed to
assets, and (iii) no credit, financing, loan or advancement shall be granted to
any other person.



 
d)
Submit monthly, to CREDITOR during the validity of this Agreement, monthly
financial statements, and quarterly and annual financial statements duly
examined by in accordance with audit standards and submit monthly (by the 20th
of previous month), to CREDITOR, an detailed operating budget prepared in
accordance with BRAZILIAN GAAP. In addition, submit monthly, to CREDITOR an
actual statement, in form and substance acceptable to the CREDITOR, also
prepared in accordance with BRAZILIAN GAAP, for the two previous months,
describing the use of proceeds by  the BORROWER.



 
e)
No additional loan shall be made without CREDITOR’s prior and express
authorization.


 
- 10 -

--------------------------------------------------------------------------------

 

 
f)
No corporate restructuring shall be performed including incorporation,
liquidation, merger, split-up, or any other similar corporate action without
CREDITOR’s express consent.



 
g)
Ensure the general, unlimited and unrestricted access to the MINERAL PROPEPRTIES
and operations maintained by BORROWER in the ORE PROPERTIES by CREDITOR’s
representative to check the progress, costs and outcomes of the daily ore
production of BORROWER, and also grant access to BORROWER’s accountancy
including the taxes paid by BORROWER and whatever is required to determine the
NET PRODUCTION INCOME.



 
h)
Shall maintain the necessary assets for its activities in good condition of
conservation and covered by insurance regarding the risks normally covered in
mineral activities.



 
i)
Shall conduct its business according to legal determinations concerning its
activities, applying consistently conduct standards and compatible quality with
the type of activity developed and with standards usually observed by companies
of the same nature of the BORROWER and that practice similar activities.



 
j)
Shall not modify, without previous and express agreement of the CREDITOR, its
corporate purpose.



 
k)
Shall remit, within 5 days, any document or relevant information related to the
Loan Agreement that had not been previously disclosed to the CREDITOR and that
became known after the date of execution of this Agreement.



 
l)
Inform about the occurrence of any of event of default provided in the Loan
Agreement, on date of respective occurrence.



 
m)
Grant to CREDITOR full-time, online, and real time access to the BORROWER’S
AUTHORIZED BANK ACCOUNT, allowing the CREDITOR to monitor all bank transactions,
being understood that the BORROWER’S AUTHORIZED BANK ACCOUNT shall be opened and
operating (a) within 5 (five) BUSINESS DAY days counted from this date; or (b)
in the date that the first amount to be deposited in the mentioned account is
due, whichever occurs first.


 
- 11 -

--------------------------------------------------------------------------------

 

 
n)
Not to keep or open any bank account to conduct its business with the ORE
PROPERTIES, except for the BORROWER’S AUTHORIZED BANK ACCOUNT and the CLEARING
ACCOUNT.



 
o)
Provide all necessary documents (including, but not limited to power of attorney
and electronic key for transfers) to allow Meserole, at its sole discretion, to
have the full and complete control of the CLEARING ACCOUNT.



 
p)
Shall not make any expenditures and or transfer any funds outside of the normal
course of business, unless the expenditures and transfers are pre-approved in
advance by both PARTIES and Meserole (subject to CREDITOR’s obligations under
the Finance Agreement).



7.2.
The PARTIES herein agree that as of the end of the second year of this
Agreement, the PARTIES shall use their best efforts and work in good faith to
reinvest part of the income from this Agreement in ORE PROPERTIES, all in
accordance with the provision of Section 11 below.



8.
Representations and Warranties



8.1.
The BORROWER represents and warrants to the CREDITOR, under the penalties of the
law, that as of the date of this Agreement, in each date a disbursement
occurs  and on any other date when such representations and warranties are
required to be made or deemed to have been made under this Agreement (or any
amendment thereto) or any other relevant agreement, the following:



 
a)
it is a company validly organized and existing under the laws of Brazil, is duly
qualified to do business and is in good standing;



 
b)
has full power, capacity and authority, under the laws and by its instrument of
incorporation to enter into this Agreement, to carry out its obligations,
whether financial or not, and to comply with the clauses of this Agreement;



 
c)
the execution of the Agreement and the exercise of its rights and performance of
its obligations hereunder will not violate any provision of any existing law or
the articles of association of the BORROWER or any decree of any court or
arbitrator or of any contractual undertaking to which the BORROWER is a party or
which is binding upon the BORROWER or any of its assets.


 
- 12 -

--------------------------------------------------------------------------------

 

 
d)
has lawful, good and valid ownership, license and authorization and all
necessary assets for the performance of its activities.



 
e)
there are no pending proceedings or/and an adverse decision that may cause a
relevant effect to the financial situation of the BORROWER impacting on its
capacity to comply with the obligations under this Agreement, or affect the
validity or performance of this Agreement.



 
f)
all information given to the CREDITOR regarding the performance of the
obligations of this Agreement are complete and true in all aspects, and there
are no relevant information that have not been made available to the CREDITOR.



9.
Termination Events



9.1.
CREDITOR may terminate, at its own discretion, this Agreement and required the
anticipated payment, including accrued interests, as applicable, on the
occurrence of any events hereunder:



 
a)
Any breach of the obligations undertaken by BORROWER herein;



 
b)
If any governmental license, consent, authorization, permission, or concession
is required by BORROWER for the fulfillment of the obligations herein is revoked
or withheld or materially modified or is not totally and effectively valid.



 
c)
If any order is issued by a qualified court or a resolution is addressed to
BORROWER requesting BORROWER to appoint a liquidator, trustee or any similar
administrator for a substantial part of the BORROWER’s assets, except for a
merger or reorganization (other than insolvency), such provisions shall be
approved in writing by CREDITOR.



 
d)
If BORROWER fails to pay or is unable to fulfill thereof, or admits to being
unable to pay the debts on maturity date, or is bankrupt or insolvent, or takes
part in any CREDITORS’ composition.



 
e)
If BORROWER terminates or threatens to terminate the business development or a
substantial part of the ore business involving ORE PROPERTIES, or BORROWER’s
assets were subject to seizure or appropriation, or


 
- 13 -

--------------------------------------------------------------------------------

 

 
f)
If any reproduction, guarantee or statement by BORROWER herein, or in writing
hereof is not complied with or proves to be false on the date it was produced or
repeated.



 
g)
Petition of bankruptcy against the BORROWER.



 
h)
Request of judicial or extrajudicial recovery made by BORROWER.



 
i)
Extinction, liquidation, dissolution, voluntary bankruptcy request, adjudication
of bankruptcy, or any analogue procedure that become to be created by law, of
the BORROWER that is not dully elided by the BORROWER within 15 (fifteen) days.



 
j)
If the BORROWER assigns, totally or partially, its obligations under this
Agreement, without previous and express consent of the CREDITOR.



 
k)
If BORROWER assigns, leases or transfers any assets that may cause a material
adverse impact on the Loan, at the discretion of the CREDITOR.



 
l)
Spin-off, incorporation, merger or any other form of corporate reorganization of
the BORROWER, without the prior and written consent of the CREDITOR.



 
m)
If any event of articles 333 and 1.425 of the Civil Code occurs.



 
n)
Lawful protest of bills against the BORROWER and/or its controlled which the
individual or aggregate amount exceeds R$10,000.00 (ten thousand REAIS).



 
o)
Early termination of any of its financial obligations undertaken in other
agreements which individual or aggregate amount exceeds R$10,000.00 (ten
thousand REAIS).



 
p)
Failure of RHI to enter into the Finance Agreement or the INTERCOMPANY DEMAND
NOTE, or default of any RHI’s obligations under the Finance Agreement,
or  default of any of CREDITOR’s obligations to RHI under the INTERCOMPANY
DEMAND NOTE, or if any other event of default established therein, or in the
Lease Agreement occurs.



 
q)
If BORROWER disobeys any administrative decision or final and unappeallable
court decision.


 
- 14 -

--------------------------------------------------------------------------------

 

 
r)
Reduction in the capital stock of BORROWER (unless previously authorized by the
CREDITOR).



 
s)
Any change in the financial condition of BORROWER that impacts the compliance of
its obligations set forth in this Agreement.



 
t)
If the representations made by BORROWER in this Agreement are false or
deceptive, or, in addition, in relevant way, are incorrect, inconsistent or
incomplete.



 
u)
if the BORROWER does not renew or cancel, revoke or suspend its authorizations,
concessions and licenses, required to the exercise of its activities.



 
v)
any governmental authority act with the purpose of seizure, nationalization,
expropriation or in any circumstances acquire, compulsorily, entirety or
substantial part of the assets, properties, of the shares of the capital stock
of the BORROWER that may substantially affect the payment of its obligations
related to this Agreement.



9.1.1
If any of the events listed in section 9.1 above occurs, CREDITOR may not demand
the early termination of this Agreement without the prior and written consent of
Meserole.



9.2.
BORROWER may, in its own discretion, terminate this Agreement, if BORROWER does
not breach the obligations herein, and CREDITOR fails to perform the
disbursements related to the LOAN installments within the terms set forth in
Sections 2.3 and 2.4, subject to the penalty in Section 2.4.2 in any
disbursement in Section 2.4, provided there are no outstanding amount (or
amounts due and not paid by RHI to Meserole) arising from the Finance Agreement.
In this case, the Agreement may only be terminated with the prior and written
consent of Meserole.



9.2.1
Notwithstanding the foregoing, in the event that the BORROWER is not able to
early terminate the Agreement, BORROWER reserves the right to carry out any
judicial or extrajudicial measures against the CREDITOR seeking the full
fulfillment of its obligations under this Agreement.



9.3
In any such event justifying the termination of this Agreement as provided for
under Paragraph 9, the defaulting PARTY shall have thirty (30) days term from
the date of being properly notified by the other PARTY, pursuant the Paragraph
14, to cure such default.  If the curing period has elapsed and the defaulting
PARTY has not cured the default, then upon notifying the other PARTY at the
non-defaulting PARTY’s discretion, this Agreement shall be automatically
terminated under the provisions of this Paragraph 9.


 
- 15 -

--------------------------------------------------------------------------------

 

10.
Default



10.1.
Notwithstanding the provisions under Paragraphs 7, 8 and 9, if BORROWER fails to
fulfill any obligation hereof, including those related to the interest and
principal payments, it shall be subject to the execution of the guarantees set
forth under the provisions of Paragraph 6 and of any additional guarantee that
may be created for the benefit of the CREDITOR related to the purpose of this
Agreement.



11.
Commitment



11.1.
At the end of the second year of the Agreement term, if BORROWER has (i)
fulfilled all of the obligations herein, and (ii) the accounts and financial
statements were audited and comply with generally accepted accounting principles
of the United States of America (USGAAP), and CREDITOR with BORROWER’s support,
has concluded that the audit satisfies the requirements of the U.S. Securities
and Exchange Commission (“SEC”) and if there is no outstanding obligations under
the Finance Agreement, CREDITOR undertakes to cancel the LOAN and convert into
20% share of net income all ore activities performed in ORE PROPERTIES, from the
ore extraction, and waste processing and to contribute the equipment and
machinery belonging to CREDITOR which are  already leased to BORROWER.  If the
PARTIES fail to complete the audit in time to allow CREDITOR to cancel the LOAN
and contribute with equipment and machinery, the PARTIES herein agree to extend
the term under this Paragraph until the conclusion of the qualified audit.



11.1.1.
If there are outstanding obligations under the Finance Agreement, the
cancelation of the LOAN may be only made with the prior and written consent of
Meserole.



11.1.2
The PARTIES acknowledge and agree that the responsibilities and
approval/discretionary rights of CREDITOR hereunder are subject to CREDITOR’s
obligations under the Finance Agreement.



11.2.
Timely, the PARTIES should evaluate in good faith the most efficient form and
structure for both PARTIES to be adopted to the feasibility of the goal provided
for in Section 11.1.  Generally, the PARTIES agree to organize a new company
pursuant the laws of Brazil, and perform the following contributions to the new
company:

 

 
- 16 -

--------------------------------------------------------------------------------

 

 
a)
BORROWER shall contribute/ transfer to the new company, all the ore activities
in ORE PROPERTIES, waste processing equipment and machinery to exploit, process,
package, research and develop, the ORE PROPERTIES, exempted from any burdens
prior to the formation of the Company , and CREDITOR is entitled to twenty
percent (20%) of the net income of all ore activities performed on ORE
PROPERTIES, from ore extraction, waste processing and all exploitation
equipment.



 
b)
CREDITOR shall cancel an amount of debt arising from the LOAN, and shall
contribute equipment and machinery under the lease agreement, for ore
processing, which title shall be owned by the new company.



11.3.
Each buyer or payer of gold shall be irrevocably instructed to direct all the
proceed from the sale of gold mined on the ORE PROPERTIES to the CLEARING
ACCOUNT. All the proceed deposited into the CLEARING ACCOUNT will be transferred
solely and exclusively by Meserole (or whomever Meserole expressly indicates),
as follow:



 
a)
Seventy percent (70%) shall be deposited into the BORROWER’s AUTHORIZED BANK
ACCOUNT of which: (i) forty percent (40%) will be allocated to pay the COST AND
EXPENSES; and (ii) the remaining thirty percent (30%) will be allocated as
BORROWER’s profit. Notwithstanding the above, if the amount described in item
(i) above is not enough to settle the full amount of the COST AND EXPENSES, the
PARTIES hereby agree that the amount deposited in the BORROWER’s AUTHORIZED BANK
ACCOUNT and the amount deposited in the SPECIFIED ACCOUNT will be used, equally,
to settle the outstanding amount of  COST AND EXPENSES.



 
b)
Thirty percent (30%) shall be deposited in the SPECIFIED ACCOUNT, and applied
20% (twenty percent) of the PRODUCTION NET INCOME toward the payment due on and
in accordance with this Agreement between the Parties, and 30% (thirty percent)
of the PRODUCTION NET INCOME towards the payment due on and in accordance with
the Lease Agreement.



 
c)
The distribution amount described in items (a) and (b) above will be adjusted
every 3 (three) months and the distribution percentage will be changed by
CREDITOR, upon approval by Meserole taking into account the actual percentage of
the excess or deficit of the COST AND EXPENSES, as the case may be, for this 3
(three) month period, and reflected in the gold sales invoice to the gold buyer.


 
- 17 -

--------------------------------------------------------------------------------

 

11.3.1.
Within 10 (ten) days from the end of each month, the accounting records of the
previous month will be agreed upon by both Parties and closed, and any excess or
deficit of COSTS AND EXPENSES of the mining operation will be distributed
to/collected from the PARTIES. If there is a deficit, the amount equivalent to
50% thereof shall be deducted from the distribution of the subsequent month to
the PARTIES, and, if there is an excess, an amount equivalent to 50% of such
excess shall be distributed to each Party in the month following the
distribution.



11.3.2
Each party shall have the choice of receiving their profits remunerated in gold
or cash. If the CREDITOR chooses payment in gold, the amount to be delivered by
the BORROWER to the CREDITOR, shall be accrued based on the closing price of
gold from the previous day, on an index internationally accepted for definition
of the daily price of gold.



11.3.3
Any payment in gold shall be made upon delivery by the BORROWER to the CREDITOR
at the ORE PROPERTY and shall be deemed delivered upon evidence of receipt
issued by the CREDITOR to the BORROWER, on the delivery date.



11.3.4
The CREDITOR shall be responsible for any and all transportation and security
expenses to transport the gold from the ORE PROPERTIES to its designation.



11.3.5.
The PARTIES undertake to create a security interest for the benefit of Meserole
over the SPECIFIED ACCOUNT in order to provide Meserole with the control of the
transactions of the SPECIFIED ACCOUNT.



11.4.
Subject to CREDITOR’s obligations under the Finance Agreement the PARTIES agree
that will reinvest a portion of their profits each year to increase: (i) the
mining and processing volume; and (ii) gold recovery rate.



11.4.1.
The Parties will invest up to an estimated US$3,000,000.00 (three million US
dollars) equally in the beginning of the 2nd year to add a “chemical circuit” to
the gravity plant that will be built in the first year. The chemical circuit is
planned to include flotation, cyanide, and electro-winning processes to the
gravity circuit to increase the gold recovery rate.


 
- 18 -

--------------------------------------------------------------------------------

 

11.4.2.
The Parties will invest up to an estimated US$9,000,000.00 (nine million US
dollars) equally in the beginning of the 3rd year to double the overall mining,
processing and recovery capacity by adding additional trucks, excavators,
loaders, and processing plant (both gravity and chemical).



11.4.3.
The PARTIES will reinvest a portion of their profits if they are generating
enough profits from the mining operation to do so, as determined by Meserole, as
its sole discretion.



11.4.4.
Notwithstanding the foregoing in Sections 11.4.1, 11.4.2 and 11.4.3, the
reinvestments will only be allowed with prior and prior written consent of
Meserole. Therefore, CREDITOR undertakes to send a notification to Meserole
requesting the prior approval within at least 30 (thirty) days prior notice of
the reinvestment date.



12.
No waiver



12.1.
Lack of the performance and/or delay in performing any right, power or privilege
by any PARTY is not deemed a waiver, nor should preclude the exercise of any
right, or part thereof, power or privilege.  The rights and remedies contained
herein are cumulative and does not exclude any right or remedy under the law.



13.
Prepayment



BORROWER is prohibited, in any situation, to prepay this Agreement until all
obligations of RHI to Meserole related to the Finance Agreement are fully
complied. Nevertheless, after the compliance of all obligations set forth in the
Finance Agreement, the prepayment of this Agreement will only be allowed with
prior and written consent of CREDITOR.


14.
Notices



14.1.
For the purposes of this Agreement, any notice, authorization, or requirement
shall be in writing, and shall be deemed as performed, when delivered
personally, or 2 (two) days after transmitted by fax (with transmission
evidence) or three (3) days after sending the letter by international courier
service to the address informed hereunder:




 
If addressed to CREDITOR:
Address: Av. Presidente Wilson, 231 - 21º andar

20030-021 - Rio de Janeiro  RJ - BRAZIL
Attn.:  Alexandre Bittencourt Calmon
Veirano Advogados

 
- 19 -

--------------------------------------------------------------------------------

 


 
If addressed to BORROWER:
Address: Av. Rubens de Mendonça, 2254,

Ed. American Business Center, sala 604,
Jardim Aclimação, Cuiabá – MT – CEP 78050-000
Attn.:  Raquel Cristina Rockenbach Bleich


14.2.
The notices addresses should be changed, which changes shall be effective only
when the other PARTY has been notified on such change as provided for in this
Clause.



15.
Assignment



15.1.
The PARTIES herein should not transfer or assign any obligation or assign any
right hereof except if approved in writing by the other PARTY.



16.
Applicable Laws and Venue



16.1.
The PARTIES herein elect the Courts of Cuiabá, State of Mato Grosso, to solve
any conflicts and controversies arising hereof excluding any other the most
privileged it might be.”



1.
The PARTIES acknowledge that the Agreement shall remain unchanged in relation to
the clauses that has not been expressly amended by this Amendment.

 
2.
No failure to exercise, nor any delay in exercising any right or remedy under
this Agreement shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise or the
exercise of any other right or remedy.



3.
If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.



4.
This Amendment constitutes irrevocable and irreversible obligations of the
PARTIES e and shall be also binding on their respective successors.


 
- 20 -

--------------------------------------------------------------------------------

 

5.
This Amendment will be governed by Brazilian laws. The PARTIES hereby elect the
courts of the City of Cuiabá, State of Mato Grosso, as competent to judge any
lawsuit or proceeding aiming at resolving any dispute or controversy arising
from this Amendment.


 
In witness whereof the PARTIES sign this agreement in 03 (three) counterparts of
the same text and form in the presence of two witnesses.


Cuiabá (MT), August 4, 2011.



/s/ Michael B. Campbell
RHI MINERAÇÃO LTDA
Name: MICHAEL CAMPBELL
Title: Attorney-in-fact
  /s/ Reginaldo Luiz De Almeida Ferreira
REGINALDO LUIZ DE ALMEIDA FERREIRA – ME
Name: REGINALDO LUIZ DE ALMEIDA FERREIRA
Title: Owner



Witnesses:


1.
/s/ Raquel Cristina Bleich   
2.
 
Name:       Raquel Cristina Bleich 
 
Name:
Identity card:
 
Identity card:
CPF/MF:
  
CPF/MF:

 
 
- 21 -

--------------------------------------------------------------------------------

 
 